Title: From John Adams to William Eustis, 18 February 1812
From: Adams, John
To: Eustis, William



Dear Sir
Quincy February 18th 1812

Give me leave to enclose to you a Letter from a Gentleman whom I knew in former Life but have not lately seen. I knew his Grand Father, his Father, his Uncle and his Brothers and himself all of genuine old New England Blood You probably know personally more of him than I do.
If it should be consistent with the public good in the Presidents opinion and yours I should hear with pleasure of his appointment: but I presume not to advise, having no more particular knowledge of the subject. His name is Jeremiah Niles, Son of Samuel Niles Esqr who you must have known as a Judge of the Common Pleas at Boston.
With much Esteem yours

John Adams